DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to Claims 1,4,24  in the submission filed 7/1/2021 are acknowledged and accepted.
In view of the amendments to the claims, objection to Claims is modified.
Pending Claims are 1-7,9-26. Claims 13-23,25-26 were withdrawn in response to a previous restriction action. Claim 8 was canceled previously.
Claims 1-7,9-12,24 will be examined.

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/1/2021, with respect to the rejection(s) of claim(s) 1-7,9-12,24 under 35 U.S.C. 103  have been fully considered and not persuasive. Applicant argues the following and Examiner respectfully disagrees:
a)	Shikii is silent regarding illuminating a portion of the hologram in an overlapping manner at a first and a second angle and therefore, does not disclose the limitation(s) of amended independent claim 1.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	Shikii teaches (fig 1) device (HUD 100) for data projection (HUD 100 has a projection optical system 120 which projects a laser beam with intensity modulated by with display pattern of an image), comprising: a holographic element (volume hologram 200) to be arranged by a carrier (windshield 210), and an imaging device (projection optical system 120 with liquid crystal panel 123), which is adapted and arranged to transmit light (projection optical system 120 transmits light to volume hologram 200,Fig 1), corresponding to data (image) to be projected, to the holographic element (volume hologram 200), wherein the holographic element (volume hologram 200) is adapted to direct light received by the imaging device (projection optical system 120 with liquid crystal panel 123) to a viewing site (position of driver’s eye). 
	Embodiment of fig 17-19 of Morishima teaches (fig 17-19),the holographic element (HOE 78) configured to be angle-selective (angular selectivity due to volume phase type hologram, col 7, lines 31-34),wherein the imaging device (image display elements 73 74) comprises the first imaging system (image display element 73) arranged at a first angle (line on which image display elements 73 and 74 are placed is not parallel to line on which HOE 78 is placed and hence the image display elements 73 and 74 make different angles to the HOE 78, image display element 73 is taken to make a first angle with HOE 78) with respect to the holographic element (HOE 78), the first imaging system (image display element 73) illuminating a portion (portion on HOE 78 where light impinges from point 87 on display 73) of a hologram (HOE 78) at a first angle (light from point 87 on image display element 73 is incident on HOE 78 at a third 
	However Shikii and Embodiment of figs 17-19 of Morishima do not teach that the holographic element has plurality of volume holograms.

	Hence the combination of Shikii-embodiment of figs 17-19 of Morishima-embodiment of Fig 5 of Morishima teach the limitations of amended claim 1.  
b)	Morishima, among other things, does not generate overlapping illumination and projects the corresponding pixels with only a slight offset, not equivalent to the first and second angles of amended claim 1, to increase resolution, not the size of the eyebox.
Embodiment of fig 17-19 of Morishima is being used to teach generation of overlapping illumination and projection of light on the holographic element with first and second angles. Figs 17-18 of Morishima teach light from different points on the first and second image display elements 73 and 74, which are at first and second angles with respect to the holographic element or HOE,   impinges on the holographic element in an overlapping manner, such as light from point 87 overlaps with light from point 89 and then light reaches user pupil 81 from virtual image points 87a and 89a forming on virtual image plane 82. The angles at which light from points 87 and 89 impinges on HOE 78 are different. The virtual image points 87a and 89a are on adjacent portions of the virtual image plane 82 and hence would increase the eyebox at the pupil 81. Because the structure of the claimed system, as identified above is the same as that claimed, it must inherently perform the same function and will increase the eyebox.  See MPEP § 2112.01.    

As to the present grounds of rejection under section 103(a), the function and/or use of the first and second intermediate images being observable next to each other, for increasing the size of the eyebox, is considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device. See MPEP ' 2112 that discusses “product claims claimed in terms of function” and recommends the alternative (' 102 / ' 103) grounds of rejection.
In view of the above arguments, rejection of Claim 1 in view of the prior art recorded is upheld.
c)	Dependent claims are allowable for at least the same reasons as base claims.
	Dependent claims are not patentable for at least the same reasons as the base claims.
 Claims 1-7,9-12,24 are rejected as follows:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7,9-12,24, as best understood,  is/are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: Claim 1:
Firstly, Claim 1 recites “a second imaging system” in line 11. There is sufficient antecedent basis for this limitation. Examiner suggests –the second imaging system--.
Secondly, Claim 1 recites  “the first imaging system arranged at a first angle with respect to the holographic element, the first imaging system illuminating a portion of a hologram at a first angle in an overlapping manner with respect to the second imaging system” and “a second imaging system arranged at a second angle with respect to the holographic element, the second imaging system illuminating the portion of the hologram at a second angle in an overlapping manner with respect to the first imaging system”. It is not clear how the angle with which the first imaging system is arranged with respect to the holographic element is the same as the angle at which the imaging system illuminates the holographic element. Similarly, it is not clear how the second angle or angle with which the second imaging system is arranged with respect to the holographic element is the same as the angle at which the imaging system illuminates the holographic element. The illuminating angle on the holographic element is very different from the physical angular tilt of the imaging system with 
Re Claim 24:
Firstly, Claim 24 recites “first and second imaging systems” in line 1, “a portion of  a hologram” in line 4, “at a first angle “ in lines 4-5, “ at a second angle” in line 6. There is sufficient antecedent basis for these limitations. Examiner suggests --the first and second imaging systems--, --the portion of  the hologram--, --at a first angle--.
Secondly, Claim 24 recites “in which a portion of a hologram is illuminated at a first angle with respect to the second imaging system and in which the portion of the hologram is illuminated at a second angle with respect to the first imaging system”. It is not clear how the angle with which the first imaging system is arranged with respect to the holographic element is the same as the angle at which the imaging system illuminates the holographic element. Similarly, it is not clear how the second angle or angle with which the second imaging system is arranged with respect to the holographic element is the same as the angle at which the imaging system illuminates the holographic element. The illuminating angle on the holographic element is very different from the physical angular tilt of the imaging system with respect to the holographic element. For the purpose of examination, the first angle is taken to be different from the angles at which the first imaging system illuminates the holographic element and the second angle is taken to be different from the angles at which the second imaging system illuminates the holographic element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6,11-12,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikii et al (US 2012/0099170 A1, of record) in view of Morishima et al (US 5,589,956A, of record).

Regarding Claim 1,  Shikii teaches (fig 1) device (HUD 100, p52, lines 1-6) for data projection (HUD 100 has a projection optical system 120 which projects a laser beam with intensity modulated by with display pattern of an image, p58, lines 1-12), comprising: 
a holographic element (volume hologram 200, p53, lines 1-5) to be arranged by a carrier (windshield 210, p53, lines 1-6), and an imaging device (projection optical 
However Shikii does not teach
the holographic element configured to be angle-selective; and 
the first imaging system illuminating a portion of a hologram at a first angle in an overlapping manner with respect to the second imaging system, the holographic element to generate  a first intermediate image of at least two intermediate images, and the second imaging system illuminating the portion of a hologram at a second angle in an overlapping manner with respect to the first imaging system, the holographic element to generate a second intermediate image of the at least two intermediate images; and the first intermediate image and the second intermediate image are observable next to each other to increase the size of an eyebox.
Shikii and embodiment of figs 17-19 of Morishima are related as holographic elements associated with imaging devices.
Embodiment of fig 17-19 of Morishima teaches (fig 17-19),
the holographic element (HOE 78, col 14, lines 8-11,  constituted by volume phase hologram, col 14, lines 47-51) configured to be angle-selective (angular selectivity due to volume phase type hologram, col 7, lines 31-34),

the second imaging system (image display element 74) arranged at a second angle (line on which image display elements 73 and 74 are placed is not parallel to line 
the first intermediate image (portion of virtual image 82 with point  87a)  and the second intermediate image (portion of virtual image with point 89a)  are observable next to each other to increase the size of an eyebox (virtual images constituted by portions of virtual image with points 87a and 89a are next to each other and hence increase the size of the eyebox of observer’s pupil at 81).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Shikii  to include the 
However Shikii-embodiment of Figs 17-19 of Morishima do not teach,
the holographic element containing volume holograms for first and second imaging systems.
Shikii-Embodiment of figs 17-19 and embodiment of fig 5 of Morishima are related as holographic elements associated with imaging devices.
Embodiment of fig 5 of Morishima teaches
the holographic element (reflection type HOE 2, col 5, lines 13-17, HOE 2 is constituted by volume phase reflective type HOEs 2-1,2-2) containing volume holograms (HOEs 2-1,2-2 are volume phase holograms) for first and second imaging systems (LCDs 1-1,1-2, col 4, lines 55-57);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Shikii-Embodiment of figs 

Regarding Claim 2,  Shikii-Morishima teaches the device as claimed in claim 1, wherein the device (HUD 100, p52, lines 1-6, Shikii)  is adapted to represent a three-dimensional object (Virtual image VI , p60, lines 1-5, VI in 3d space represents a holographic image of object and hence it is a 3d image of an object).  

Regarding Claim 3,  Shikii-Morishima teaches the device as claimed in claim 2, wherein the imaging device (projection optical system 120 with liquid crystal panel 123, p53, lines 1-10, Shikii) comprises an amplitude modulator and a phase modulator (LCD panel records amplitude and phase information of an image and hence it is a amplitude and phase modulator) for generating three-dimensional images (Virtual image VI , p60, lines 1-5, VI in 3d space represents a holographic image of object and hence it is a 3d image of an object).

Regarding Claim 4,  Shikii-Morishima teaches the device as claimed in claim 1, wherein the holographic element (volume hologram 200, p53, lines 1-5, Shikii, HOE 78, col 14, lines 8-11,  constituted by volume phase hologram, col 14, lines 47-51, fig 17, Morishima) is adapted for forming the first and second intermediate image  (portions on virtual image plane 21containing points 87a and 89a, col 14, lines 20-27, fig 18, Morishima, fig 17-18) provided by the imaging device (projection optical system 120 

Regarding Claim 5, Shikii-Morishima teaches the device as claimed in claim 4.
However Morishima in embodiment of Fig. 5, 17-19 does not teach
wherein one of the at least two intermediate images comprises a real image.
Shikii- embodiment of Fig. 5-embodiment of fig 17-19 of Morishima and embodiment of Fig.25 of Morishima are related as intermediate images.
embodiment of Fig. 25 of Morishima teaches (fig 25),
wherein one of the at least two intermediate images (two images are synthesized on an intermediate image plane 91, col 15, lines 55-60) comprises a real image (spatial image of a real image is synthesized on the intermediate imaging plane 91, col 15, lines 62-67).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Shikii- embodiment of Fig. 17-19 of Morishima to include the teachings of embodiment of Fig. 25 of Morishima such that one of the at least two intermediate images comprises a real image for the purpose of observer recognizing a high definition synthesized image (col 15, lines 62-67).

Regarding Claim 6,  Shikii-Morishima teaches the device as claimed in claim 4, wherein at least one of the at least two intermediate images (portions on virtual image , Morishima) comprises a virtual image (portion containing point 87a is formed on virtual image plane 82 and hence is a virtual image, Morishima).  

Regarding Claim 11, Shikii-Morishima teach the device as claimed in claim 4.
However Shikii in embodiment of Fig. 1-Morishima does not teach
wherein the holographic element is adapted to generate a first intermediate image of the at least two intermediate images on the basis of a first group of wavelengths, and a second intermediate image of the at least two intermediate images on the basis of a second group of wavelengths, which differ from the wavelengths of the first group.
embodiment of Fig. 1 of Shikii-Morishima and embodiment of Fig. 16,17 of Shikii are related as HUD and display content.
embodiment of Fig. 16,17 of Shikii teaches 
wherein the holographic element (volume hologram 200A, p201, lines 1-4) is adapted to generate a first intermediate image (image CT1) of the at least two intermediate images (image made of CT1,CT2,CT3, p204, lines 1-3) on the basis of a first group of wavelengths (red laser beam LB(r ), p 205, lines 1-38), and a second intermediate image (image CT2) of the at least two intermediate images (image made of CT1,CT2,CT3, p204, lines 1-3) on the basis of a second group of wavelengths (green laser beam LB(g ), p205, lines 1-3), which differ from the wavelengths of the first group(red laser beam LB(r ), p 205, lines 1-3). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of embodiment of Fig. 1 of 

Regarding Claim 12, Shikii-Morishima teach the device as claimed in claim 4, wherein the first imaging system (image display element 73, Morishma, fig 17) and the second imaging system (image display element 74, fig 17, Morishima) are arranged at different sites (image display elements 73,74 are spaced apart and hence are at different sites).

Regarding Claim 24,  Shikii-Morishima teaches the method for operating a device as claimed in claim 1, comprising: 
illuminating the holographic element (volume hologram 200, p53, lines 1-5, Shikii, HOE 78, col 14, lines 8-11,  constituted by volume phase hologram, col 14, lines 47-51, Morishima)  of the device (HUD 100, p52, lines 1-6), in an overlapping manner (overlapping light beams as in fig 17,18, Morishima) with respect to first and second imaging systems (image display elements 73,74, Morishima), in which a portion (portion on HOE 78 where light impinges from point 87 on display 73) of a hologram (HOE 78) at a first angle (light from point 87 on image display element 73 is incident on HOE 78 at a third angle different from first angle) with respect to the second imaging system (image display element 74) and in which the portion (portion on HOE 78 where light impinges from point 89 on display 74) of the hologram (HOE 78) at a second angle (light from point 89 on image display element 74 is incident on HOE 78 at a fourth angle different from first angle) with respect to the first imaging system (image display element 73); and 
directing the light to the viewing site (position of driver’s eye) by way of the holographic element (volume hologram 200, p53, lines 1-5, Shikii), the holographic element (reflection type HOE 2, col 5, lines 13-17, HOE 2 is constituted by volume phase reflective type HOEs 2-1,2-2, embodiment of fig 5, Morishima) containing volume holograms (HOEs 2-1,2-2 are volume phase holograms, embodiment of fig 5 of Morishima) for first and second imaging systems (LCDs 1-1,1-2, col 4, lines 55-57, fig 5, Morishima);

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Shikii et al (US 2012/0099170 A1, of record) in view of Morishima et al (US 5,589,956A, of record) as applied to Claim 4 and further in view of  Piehler et al (US 2014/0247433 A1, of record).

Regarding Claim 7, Shikii-Morishima teaches the device as claimed in claim 4.
However Shikii-Morishima does not teach a distance of at least one of the at least two intermediate images from the viewing site is at least 2 m.
Shikii-Morishima and Piehler are related as intermediate image and viewing site.
Piehler teaches (Fig 1), a head up display (para 21, lines 1-4, display area 2, para 30, lines 1-3)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Shikii-Morishima to include the teachings of Piehler such that a distance of at least one of the at least two intermediate images from the viewing site is at least 2m for the purpose of displaying images at distance from the viewer that do not require accommodation times when the viewer changes field of view from outdoor scene to the display contents (para 21, lines 6-10).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikii et al (US 2012/009170 A1, of record) in view of Morishima et al (US 5,589,956A, of record)  as applied to Claim 4 and further in view of  Brandt et al (US 7,936,489 B2, of record).

Regarding Claim 9, Shikii-Morishima teach the device as claimed in claim 4, 
However Shikii-Morishima do not teach wherein the at least two 2Attorney Docket No.: 79758.25 intermediate images are arranged at different distance from the holographic element.
Shikii-Morishima and Brandt are related as head up displays with projected objects.
Brandt teaches (Fig 1),

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Shikii-Morishima to include the teachings of Brandt such that the at least two 2Attorney Docket No.: 79758.25 intermediate images are arranged at different distance from the holographic element for the purpose of utilizing an improved scheme for projecting different sets of data at the same time, (col 1, lines 27-29).

Regarding Claim 10, Shikii-Morishima teach the device as claimed in claim 4, 
However Shikii-Morishima do not teach wherein each of the at least two intermediate images are viewable from different viewing sites.  
Shikii-Morishima and Brandt are related as head up displays with projected objects.
Brandt teaches (Fig 1),
wherein each of the at least two 2Attorney Docket No.: 79758.25 intermediate images (projected objects 3,4, col 2, lines 19-27) are viewable from different viewing sites (projected objects can be seen by other persons and hence it means from different viewing sites in the vehicle, col 3, lines 55-57. The driver can look at the objects from different angles, col 3, lines 1-3 and hence from different viewing sites).  
each of the at least two intermediate images are viewable from different viewing sites for the purpose of utilizing an improved scheme for projecting different sets of data at the same time, (col 1, lines 27-29).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JVD/
Jyotsna V DabbiExaminer, Art Unit 2872     						9/23/2021              

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872